Proceeding to review a determination of the respondent suspending, for 30 days, petitioner’s license to operate a motor vehicle, for a violation of paragraph (e) of subdivision • 3 of section 71 of the Vehicle and Traffic Law. The proceeding has been transferred to this court for disposition (Civ. Prac. Act, § 1296). Determination annulled, without costs. There is no substantial evidence to support the determination that petitioner was operating his motor vehicle with gross negligence or in a manner showing a reckless disregard for life or property of others (cf. Matter of Roda v. Kelly, 4 A D 678; Matter of Harris v. Kelly, 9 A D 2d 785). Nolan, P. J., Ughetta and Kleinfeld, JJ., concur; Beldock, J., dissents and votes to confirm the determination, with the following memorandum: This petitioner was making a left turn across a highway at a place where there was no intersection, without giving the right of way to an oncoming motorcycle, the headlight of which petitioner saw. In my opinion, this constitutes the substantial evidence required.